CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 383 to Registration Statement No. 333-62298 on Form N-1A of our report dated April 29, 2013, relating to the financial statements and financial highlights of Trust for Professional Managers, including the Snow Capital Family of Funds, consisting of Snow Capital Small Cap Value Fund and Snow Capital Opportunity Fund (collectively, the “Funds”), appearingin the Funds’ Annual Report on Form N-CSR of Trust for Professional Managers for the year ended February 28, 2013, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, Wisconsin June 26, 2013
